Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	Claims 1-3 and 6-7 were allowed.
The following is an examiner’s statement of reasons for allowance: it is not known in the prior art to prepare the surface of a medical device by grinding and polishing a surface with the mesh claimed followed by cleaning ultrasonically with alcohol for the claimed time and drying  wherein the device is one of the specific materials claimed followed by producing micro/nano patterns with a single-stop ultrafast laser on the surface wherein the laser is of the exact wavelength claimed, uses the amount of power claimed at the pulse frequency claimed and having the pulse width claimed and using the scanning speed claimed such that micro-cone structures are created with the exact pitch claimed such that the micro-cone structure surface is antibacterial, antiadhesive and self-cleaning wherein the surface is further treated by depositing metal nanoparticles on the surface using one of the methods claimed to as to form a bactericidal film on the surface such that the film formed has a contact angle greater than 90 degrees.
Pertinent Prior Art
The most pertinent prior art (previously cited as Muller et al.) teaches that it is known to form micro-cone structures using a laser technique similar to that claimed in claim 1. Further the prior art teaches wherein LIPSS structures can be formed via the deposition of nanoparticles formed using a laser to deposit them.  However, the prior art fails to teach the exact laser parameters used or the coating of nanoparticles on a surface already formed and reading upon the micro-cone structure of the claims, nor does the prior art teach wherein the nanoparticle coating is bactericidal, which is distinguished from anti-bacterial films. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717